Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered July 16, 2009, which granted plaintiffs motion for sanctions for failure to comply with discovery requests, but only to the extent of directing defendant to comply with yet outstanding discovery requests within 30 days, unanimously modified, *507on the law and the facts, defendant directed to comply fully with the outstanding requests and to pay plaintiff $7,500 as a penalty for the delay in complying, and otherwise affirmed, without costs.
While mere lack of diligence in furnishing some of the requested materials may not be grounds for striking a pleading, monetary sanctions are warranted by defendant’s repeated delays and repeated failure to comply with discovery orders (see Gradadle v City of New York, 52 AD3d 279 [2008]; Postel v New York Univ. Hosp., 262 AD2d 40, 42 [1999]). Given its past delays and failure to object to discovery at the last two compliance conferences, defendant must supply a full and complete response to both discovery demands. Concur—Tom, J.P., Sweeny, Catterson, Moskowitz and DeGrasse, JJ.